Case: 20-60950     Document: 00515832514         Page: 1     Date Filed: 04/22/2021




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                          April 22, 2021
                                  No. 20-60950                           Lyle W. Cayce
                                Summary Calendar                              Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Jeffery Benard Brown,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                    for the Southern District of Mississippi
                            USDC No. 1:17-CR-22-1


   Before Wiener, Southwick, and Duncan, Circuit Judges.
   Per Curiam:*
          Jeffery Benard Brown pleaded guilty, pursuant to a written plea
   agreement, to one count of possession of a firearm by a felon in violation of
   18 U.S.C. §§ 922(g)(1) and 924(a)(2). The district court sentenced him to a
   within-guidelines, 120-month term of imprisonment. On appeal, Brown


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60950      Document: 00515832514          Page: 2   Date Filed: 04/22/2021




                                    No. 20-60950


   argues that the Government breached the plea agreement by failing to move
   for a substantial assistance departure or reduction. The Government moves
   to dismiss based on the appeal waiver in Brown’s plea agreement or,
   alternatively, for summary affirmance. In response, Brown argues that he did
   not knowingly and voluntarily enter into the plea agreement.
          As part of a valid plea agreement, a defendant may waive his statutory
   right to appeal. United States v. Story, 439 F.3d 226, 231 (5th Cir. 2006). We
   review the enforceability of an appeal waiver de novo. United States v.
   Winchel, 896 F.3d 387, 388 (5th Cir. 2018). To determine whether the appeal
   waiver bars an appeal, we “conduct a two-step inquiry: (1) whether the
   waiver was knowing and voluntary and (2) whether the waiver applies to the
   circumstances at hand, based on the plain language of the agreement.”
   United States v. Bond, 414 F.3d 542, 544 (5th Cir. 2005). For a waiver to be
   knowing and voluntary, the defendant must know that he has a right to appeal
   and that he is giving up that right. See United States v. McKinney, 406 F.3d
   744, 746 & n.2 (5th Cir. 2005). Brown’s contention that his waiver was not
   knowing and voluntary is belied by the record. Brown was fully advised of his
   right to appeal and he acknowledged that he understood what the waiver
   connoted and its consequences. See id.
          Brown asserts that the right to challenge a sentence should not be
   waivable and that appeal waivers are unfair contracts of adhesion. However,
   Brown has not identified any terms deemed unconscionable by this court.
   We have routinely upheld appeal waivers similar to Brown’s. See, e.g., United
   States v. Burns, 433 F.3d 442, 443-44, 449-50 (5th Cir. 2005); Bond, 414 F.3d
   at 543-45. Moreover, it is well-settled that a defendant may waive his right
   to appeal as part of a valid plea agreement. See Story, 439 F.3d at 231; United
   States v. Melancon, 972 F.2d 566, 567 (5th Cir. 1992). Because Brown does
   not allege any other basis for attacking the appeal waiver, the waiver is valid
   and enforceable. See Bond, 414 F.3d at 544.



                                         2
Case: 20-60950     Document: 00515832514           Page: 3   Date Filed: 04/22/2021




                                    No. 20-60950


          An appeal waiver does not prevent a defendant from raising a claim
   that the Government breached the plea agreement. See United States v.
   Casillas, 853 F.3d 215, 217 (5th Cir. 2017). We apply general principles of
   contract law in interpreting a plea agreement and consider “whether the
   [G]overnment’s conduct is consistent with the defendant’s reasonable
   understanding of the agreement.” United States v. Hinojosa, 749 F.3d 407,
   413 (5th Cir. 2014) (internal quotation marks and citation omitted). If the
   language of a plea agreement is unambiguous, we “generally will not look
   beyond the four corners of the document” to determine the intention of the
   parties. United States v. Long, 722 F.3d 257, 262 (5th Cir. 2013).
          Here, the terms of the plea agreement are clear and unambiguous that
   the Government had sole discretion to determine if Brown provided
   substantial assistance, as well as sole discretion to request a downward
   departure or sentence reduction even if Brown had provided substantial
   assistance. Brown does not allege any unconstitutional motivation for the
   Government’s conduct. See United States v. Aderholt, 87 F.3d 740, 743 (5th
   Cir. 1996). Accordingly, Brown has failed to show that the Government
   breached the plea agreement.
          Because the appeal waiver is valid and enforceable and the
   Government has invoked the waiver, Brown’s appeal is barred. See Story,
   439 F.3d at 230 & n.5. The Government’s motion to dismiss the appeal is
   GRANTED, and its alternative motion for summary affirmance is
   DENIED. The appeal is DISMISSED.




                                         3